Leventritt, J.
There is no question of law involved in this appeal. The appellant invokes a substitution of our judgment for that of the trial justice respecting the weight of evidence. The plaintiff's claim was established by convincing proof. To the extent that the defendant presented satisfactory evidence of his counterclaim, it was allowed and the plaintiff's recovery correspondingly reduced. The record disclosed only positive assertion, emphatic denial and direct contradiction.
In that situation we cannot interfere, as the disposition of the issues was eminently just.
Judgment must be affirmed.
Fbeeuman, P. J., and MaoLean, J., concur.
Judgment affirmed, with costs to respondent.